Title: From Thomas Jefferson to Sir Herbert Croft, 30 October 1798
From: Jefferson, Thomas
To: Croft, Sir Herbert


          
            Sir
            Monticello Oct. 30. 1798.
          
          The copy of your printed letter on the English and German languages, which you have been so kind as to send me, has come to hand; and I pray you to accept my thanks for this mark of your attention. I have perused it with singular pleasure, and, having long been sensible of the importance of a knolege of the Northern languages to the true understanding of English, I see it, in this letter, proved and specifically exemplified by your collations of the English and German. I shall look with impatience for the publication of your ‘English and American dictionary.’ Johnson, besides the want of precision in his definitions, and of accurate distinction in passing from one shade of meaning to another of the same word, is most objectionable in his derivations. from a want probably of intimacy with our own language while in the Anglo-Saxon form and type, and of it’s kindred languages of the North, he has a constant leaning towards Greek and Latin for English etymon. even Skinner has a little of this, who, when he has given the true Northern parentage of a word, often tells you from what Greek or Latin source it might be derived by those who have that kind of partiality. he is however, on the whole, our best etymologist, unless we ascend a step higher to the Anglo-Saxon vocabulary; and he has set the good example of collating the English word with it’s kindred word in the  several Northern dialects, which often assist in ascertaining it’s true meaning.
          Your idea is an excellent one, pa. 30. 37. in producing authorities for the meanings of words, ‘to select the prominent passages in our best writers, to make your dictionary a general index to English literature and thus intersperse with verdure and flowers the barren deserts of Philology.’ and I believe with you that ‘wisdom, morality, religion, thus thrown down, as if without intention, before the reader, in quotations, may often produce more effect than the very passages in the books themselves’—’that the cowardly suicide, in search of a strong word for his dying letter, might light on a passage which would excite him to blush at his want of fortitude, & to forego his purpose’—’and that a dictionary with examples at the words may, in regard to every branch of knolege, produce more real effect than the whole collection of books which it quotes.’ I have sometimes myself used Johnson as a Repertory, to find favorite passages which I wished to recollect, but too rarely with success.
          I was led to set a due value on the study of the Northern languages, & especially of our Anglo-Saxon while I was a student of the law, by being obliged to recur to that source for explanation of a multitude of Law-terms. a preface to Fortescue on Monarchies, written by Fortescue Aland, and afterwards premised to his volume of Reports, developes the advantages to be derived, to the English student generally, and particularly the student of law, from an acquaintance with the Anglo-Saxon; and mentions the books to which the learner may have recourse for acquiring the language. I accordingly devoted some time to it’s study. but my busy life has not permitted me to indulge in a pursuit to which I felt great attraction. while engaged in it however some ideas occurred for facilitating the study by simplifying it’s grammar, by reducing the infinite diversities of it’s unfixed orthography to single and settled forms, indicating at the same time the pronunciation of the word by it’s correspondence with the characters & powers of the English alphabet. some of these ideas I noted at the time on the blank leaves of my Elstob’s Anglo-Saxon grammar: but there I have left them, and must leave them, unpursued, altho’ I still think them sound & useful. among the works which I proposed for the use of the A.S. student, you will find such literal & verbal translations of the A.S. writers recommended, as you have given us of the German in your printed letter. thinking that I cannot submit those ideas to a better judge than yourself, and that if you find them of any value you may put them to some use, either as hints in your dictionary, or in some other way, I will copy them as a sequel to  this letter, & commit them without reserve to your better knolege of the subject. adding my sincere wishes for the speedy publication of your valuable dictionary, I tender you the assurance of my high respect and consideration.
          
            Th: Jefferson
          
        